Citation Nr: 9917569	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-05 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability, to include weight loss, to include as due to an 
undiagnosed illness.

2.  Entitlement to assignment of a higher disability rating 
for service-connected cervical strain, evaluated as 10 
percent disabling.

3.  Entitlement to service connection for a liver condition, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1983 to 
February 1984, and from December 1990 to June 1991.  He 
served in Southwest Asia from January 12, 1991 to May 26, 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In November 1992, the RO denied claims of 
entitlement to service connection for a stomach disability, a 
lung disability, and stress-induced upper abdominal distress 
and Giardiasis, with all claims to include as due to an 
undiagnosed illness.  The RO also granted service connection 
for cervical strain, recurrent, and assigned a 10 percent 
evaluation.  In September 1993, a notice of disagreement was 
received only as to the denial of service connection for a 
stomach disability, and the assignment of a 10 percent rating 
for cervical strain.  In January 1994, a statement of the 
case was issued and a substantive appeal was received as to 
these issues.  

In rating decisions subsequent to the November 1992 decision 
on appeal, the RO recharacterized the veteran's claim for a 
stomach disability as a claim for "a stomach problems, to 
include diarrhea, gastrointestinal cramping, abdominal pain, 
irritable bowel syndrome and weight loss due to an 
undiagnosed illness."  For the reasons provided below, the 
Board has recharacterized the veteran's claim for a stomach 
disability as a claim for a stomach disability, to include 
weight loss, to include as due to an undiagnosed illness.  

The veteran's claim for service connection for a liver 
condition, to include as due to an undiagnosed illness, is 
the subject of the REMAND portion of this decision.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations between January and May of 1991.

3.  The evidence does not show that the veteran has a chronic 
stomach disability, to include weight loss, nor is there any 
medical evidence that the veteran has a stomach disability, 
to include weight loss, due to an undiagnosed illness.

4.  The veteran's claim for entitlement to service connection 
for a neck condition was received on May 11, 1992; he was 
discharged from service on June 18, 1991.

5.  As of June 19, 1991, the veteran's service-connected 
cervical strain was manifested by complaints of pain and 
stiffness and no more than moderate limitation of motion, 
with no evidence of cervical spine pathology, muscle atrophy 
or neurological involvement. 


CONCLUSIONS OF LAW

1.  The claim for service connection for a stomach 
disability, to include weight loss, on a direct basis under 
38 C.F.R. § 3.303, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  A stomach disability, to include weight loss, claimed as 
due to an undiagnosed illness, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.303, 3.317 (1998).

3.  As of June 19, 1991 the criteria for an evaluation of 20 
percent (and no more) for cervical strain, recurrent, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.40, 4.45, 4.71a, Diagnostic Code 5290 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stomach Disability to Include Weight Loss-Background

The veteran's service medical records (SMR's) for his first 
period of active duty are silent as to complaints, treatment 
or a diagnosis involving a stomach disability and weight 
loss.  As for the veteran's second period of active duty, 
service medical records include a "release from active 
duty" examination report, dated in March 1991, which shows 
that the veteran was 71 inches tall and weighed 161 pounds.  
His abdomen and viscera were clinically evaluated as normal.  
There is a notation indicating that the veteran had had 
peptic ulcer disease (PUD) symptoms, and that he had been on 
Zantac in Kuwait.  An accompanying report of medical history 
shows that the veteran denied having frequent indigestion and 
stomach trouble, and that a history of stomach pains on 
active duty was noted, with no current problems.  A Southwest 
Asia Demobilization/ Redeployment Medical Evaluation, signed 
by the veteran in May 1991, shows that the veteran reported 
that he had had "fatigue, weight loss or yellow jaundice," 
and "stomach or belly pain, nausea, diarrhea, or bloody 
bowel movements."  He also reported having stomach problems, 
possibly an ulcer, for one month while in Southwest Asia.  
Service medical records, dated in May 1991, indicate that the 
veteran was treated for complaints of stomach pain and 
cramping for about two weeks.  There was an assessment of 
possible PUD and a notation of possible gastritis.  The 
veteran was put on Zantac.  A report dated in late May 1991 
is remarkable for a notation that the veteran had been taking 
Advil chronically prior to the onset of his PUD symptoms, and 
that he had been on Zantac for two weeks with relief of 
symptoms.  The provisional diagnosis was PUD secondary to 
NSAID/ASA (non-steroidal anti-inflammatory drug/aspirin). 

As for post-service evidence, the claims file includes a VA 
outpatient report, dated in June 1991, which shows that the 
veteran complained of left peri-umbilical pain over the 
previous three weeks, and that he had been taking four to six 
Advils a day for several weeks prior to the onset of his 
pain.  The diagnosis was rule out any residual gastritis or 
peptic ulcer.  A VA radiographic report, also dated in June 
1991, shows a normal esophagus and stomach.  A VA examination 
report, dated in September 1992, is remarkable for a notation 
that the veteran was 71 inches tall and weighed 198 pounds, 
with an average weight of 190 and a maximum weight of 198 
pounds.  

A Persian Gulf protocol examination report, dated in February 
1993, shows that the veteran complained of abdominal pain.  
The relevant impression was irritable bowel syndrome.

A consultation report from the United Hospital, dated in June 
1993, shows that the impression was that the veteran's 
symptoms did not sound highly suggestive of ulcer disease, 
with a notation that a small intestinal or bowel problem was 
suspected.  

Records from Gastroenterology Consultants, dated between June 
and August of 1993, show that the veteran received treatment 
for complaints of epigastric pain.  The impression in August 
1993 was irritable bowel syndrome. 

A VA examination report, dated in April 1995, shows that the 
veteran complained of diarrhea and cramps.  He stated that he 
had lost about 32 pounds while in Southwest Asia, but that he 
had regained that weight and was now confronted with a weight 
gain problem.  On examination, the esophagus and stomach were 
normal.  The relevant diagnoses were gastrointestinal 
symptoms of uncertain etiology and probable irritable colon 
syndrome.  The examiner noted that the veteran's 
symptomatology seemed to be readily explainable on the basis 
of other pathophysiologic mechanisms other than  Persian Gulf 
syndrome. 

A VA examination report, dated in March 1996, shows that the 
veteran was noted to be overweight, at 220 pounds.  The 
examiner indicated that there was no evidence of peptic ulcer 
disease.  The diagnosis was irritable bowel syndrome.

A Gulf War Guidelines examination report, dated in August 
1998, does not contain a relevant diagnosis.  The veteran was 
noted to be 70 inches tall and to weigh 214 pounds.

A review of the veteran's written statements shows that he 
essentially argues that he has a stomach disability and/or a 
chronic condition involving weight loss, as a result of his 
service.  The claims file includes a letter, reportedly from 
a fellow soldier who is also a registered nurse, dated in 
January 1994, who asserts that the veteran began having 
stomach problems in Southwest Asia, to include diarrhea, 
cramping, abdominal pain and weight loss, shortly after he 
began taking pyridostigmine bromide tablets as a "pre-
exposure antidote" to possible exposure to nerve agents.  
Letters from two other soldiers who reportedly served in 
Southwest Asia with the veteran, received in September 1995 
and October 1996, respectively, essentially assert that the 
veteran did not have stomach problems, prior to his service 
in Southwest Asia, and that the veteran began receiving 
treatment for stomach symptoms, including weight loss of 
about 30 pounds, shortly after receiving nerve agent 
pills/Bromide tablets and an Anthrax vaccine.  Letters from 
the veteran's wife, mother, and the veteran's mother-in-law 
(reportedly a registered nurse) essentially argue that the 
veteran has a stomach disorder as a result of his service.  


II.  Service Connection - on a Basis Other than as Due to 
Undiagnosed Illness  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  In addition, if a condition noted during service is 
not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims (Court's) case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The threshold question which must be answered as to this 
issue is whether the veteran has presented a well grounded 
claim for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran essentially asserts that he has a chronic 
condition involving a stomach disability, to include weight 
loss, as a result of his service, to include as due to an 
undiagnosed illness.  The Board initially will consider 
whether the veteran suffered from this disability during 
service.  In this regard, the Board notes that in March 1997, 
the RO granted service connection for irritable bowel 
syndrome (IBS), and that to assign an additional rating for 
the veteran's IBS symptoms, to include diarrhea, 
gastrointestinal cramping and abdominal pain, as due to a 
stomach disorder and/or an undiagnosed illness would be 
duplicative of symptomatology for which the appellant is 
currently rated, and would constitute pyramiding.  See 38 
C.F.R. § 4.14 (1998); see also Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994).  The Board further notes that although 
the claims file contains statements from the veteran and his 
representative to the effect that the veteran is satisfied 
that VA has resolved his claim for a stomach condition with 
its grant of service connection for IBS in March 1997, this 
claim has not been formally withdrawn.  The Board will 
therefore  proceed to adjudicate the claim, and has limited 
its discussion to exclude the veteran's diarrhea, 
gastrointestinal cramping and abdominal pain symptoms.

Based on its review of the evidence of record, the Board 
finds that neither of the claimed conditions are shown to 
have been chronic in service.  38 C.F.R. § 3.303(b).  The 
veteran's treatment for complaints of stomach pain only cover 
a period of about two weeks, and there was no confirmed 
diagnosis of a chronic stomach disorder during that time.  
Furthermore, it is clear that any weight loss during service 
was resolved shortly after separation from service, and that 
the veteran's gastrointestinal symptoms were subsequently 
associated with his diagnosed IBS.

The Board further finds that the veteran has failed to 
provide competent evidence showing that he currently has a 
stomach disability, or a chronic condition involving weight 
loss.  The September 1992 VA examination report does not show 
weight loss, and during his April 1995 VA examination, the 
veteran reported that he had gained the weight which he lost 
during his service, and the examiner indicated that the 
veteran now had a weight problem.  As stated previously, 
although the veteran was suspected of having PUD and 
gastritis during service, subsequent examinations show that 
his complaints resulted in a diagnosis of IBS (for which 
service connection has been granted).  In addition, neither a 
stomach disability nor weight loss was found on recent 
examination.  As such, the claim for a stomach disability, to 
include weight loss, is not well grounded and must be denied.  
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Insofar as it pertains to a claim for "direct" service 
connection under 38 C.F.R. § 3.303, in denying this claim as 
not well grounded the Board acknowledges that it has 
considered and denied this appeal on a ground different from 
that of the RO.  However, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claim was well grounded, the RO accorded the claimant 
greater consideration than his claim in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this claim to the RO for consideration of 
the issue of whether the appellant's claim is well grounded 
would be pointless and, in light of the law cited above, 
would not result in a determination favorable to him.  
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 49,747 
(1992).  Further, the Court of Veterans Appeals has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).


III.  Disability Due to an Undiagnosed Illness

The veteran's DD Form 214 indicates that the veteran had 
active military service in the Southwest Asia theater of 
operations from January 12, 1991 to May 26, 1991.  His awards 
include the Southwest Asia Service Medal.  Further, the 
record includes post-service medical or other evidence of the 
claimed disability.  In view of the particular nature of the 
claimed disability, and, to the extent that his claim is 
based on the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 regarding service connection for disability due to 
undiagnosed illnesses for such veterans, the Board finds that 
the veteran's claim is well-grounded under 38 U.S.C.A. § 
5107(a). 

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed for purposes of this 
claim.  In this regard, claims of service connection for 
chronic disability resulting from Persian Gulf service (and 
due to an undiagnosed illness) are subject to the 
adjudicative procedures set forth in the Veterans Benefits 
Administration (VBA) Circular 20-92-29 (July 2, 1997).  In 
essence, this publication directs an RO, in receipt of a 
veteran's claim, to complete all evidentiary development of 
the claim.  With regard to nonmedical (lay) evidence, it is 
noted that records or reports of time lost from work, changes 
in physical appearance, changes in physical abilities, and 
changes in mental and emotional attitude are helpful in 
support of a Persian Gulf War claim.   

In the present case, the Board notes that in August 1996, the 
RO sent the veteran a letter requesting that he forward all 
additional medical evidence which may be relevant to his 
claims, as well as any documentation showing time lost from 
work, changes in physical appearance, changes in physical 
abilities, and changes in mental and emotional attitude.  In 
addition, a review of the claims file shows that the RO has 
obtained, or attempted to obtain, all identified records of 
treatment, and that several lay statements have been 
obtained.  Based on the foregoing, the Board finds that no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

Pursuant to 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, service 
connection may be established for chronic disability 
resulting from undiagnosed illness which cannot be attributed 
to any know clinical diagnosis and which became manifest 
either during active service in the Southwest Asia theater or 
operations during Persian Gulf war, or to a degree of 10 
percent or more not later than December 31, 2001.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.  
Further, it should be noted that signs and symptoms which may 
be manifestations of undiagnosed illness include signs or 
symptoms involving gastrointestinal signs and symptoms, and 
weight loss.  38 C.F.R. § 3.317(b)(2).  It should also be 
emphasized that entitlement under these special provisions is 
only for disability which by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii). 

The veteran asserts that he has a stomach disability, to 
include weight loss, due to an undiagnosed illness. 

The Board finds that the claims file does not contain a 
competent medical opinion indicating that the veteran has a 
chronic condition involving a stomach disability, to include 
weight loss, that is due to an undiagnosed illness which 
exists as a separate disability, within the meaning of the 
cited legal authority.  The veteran's symptoms have been 
associated with his IBS, and the claims file does not contain 
a competent opinion indicating that the veteran has a chronic 
condition involving a stomach disability or weight loss due 
to an undiagnosed illness.  In this regard, during the 
veteran's April 1995 VA examination report the veteran stated 
that he had lost about 32 pounds while in Southwest Asia, but 
that he had regained that weight and was now confronted with 
a weight gain problem.  The examiner also noted that the 
veteran's gastrointestinal symptomatology seemed to be 
readily explainable on the basis of other pathophysiologic 
mechanisms other than Persian Gulf syndrome.  Moreover, there 
are no other objective indications of a chronic stomach 
disability noted by any of the examining physicians. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence shows that the veteran does not 
have a stomach disability, to include weight loss, due to an 
undiagnosed illness, and to the extent the appellant's claim 
is based on this theory, it must be denied.  See 38 C.F.R. 
§ 3.317(a)(1)(ii).

In reaching these decisions under 38 C.F.R. §§ 3.303 and 
3.317, the veteran's statements, and the lay statements, have 
been duly considered.  However, the statements of lay persons 
untrained in the field of medicine, are not competent 
evidence as to the veteran's diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In this regard, two of 
the lay statements reportedly are written by registered 
nurses.  To the extent these statements may be read to argue 
that the veteran has a chronic stomach disability, to include 
weight loss, due to an undiagnosed illness, the Board finds 
that the preponderance of the evidence shows that the veteran 
does not have a chronic stomach disability, to include weight 
loss, due to an undiagnosed illness.  This evidence includes 
several VA examinations performed by physicians which show 
that the veteran has been diagnosed with IBS.  These 
examination reports also show that the veteran was not found 
to have a stomach disability or weight loss, to include as 
due to an undiagnosed illness.  The Board therefore finds 
that the VA examination reports, which come from physicians 
with greater relative expertise than the registered nurses, 
and which are based on examination and laboratory testing, 
are to be afforded greater probative weight than the opinions 
of the registered nurses.  As the evidence does not show that 
the veteran has a stomach disability, to include weight loss, 
to include as due to an undiagnosed illness, the veteran's 
claim for a stomach disability or weight loss, to include as 
due to an undiagnosed illness, must be denied.

With regard to the veteran's claim under 38 C.F.R. § 3.317, 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV.  Increased Rating

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, in such a 
case it is not the present level of disability which is of 
primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  After reviewing the 
evidence which includes various VA and non-VA outpatient and 
examination reports, the Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that no further 
assistance is required to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

By rating decision in November 1992, the RO determined that 
service connection was warranted for recurrent cervical 
strain, and assigned a 10 percent rating with an effective 
date of June 19, 1991 (the day after the veteran's separation 
from his second period of service).  Accordingly, the issue 
is whether a rating in excess of 10 percent is warranted for 
the period from June 19, 1991 to the present.   

The veteran asserts that his cervical strain is more than 10 
percent disabling.  Specifically, review of the veteran's 
written statements shows that he complains that his 
symptomatology includes daily pain requiring two to four 
over-the-counter painkillers per day, as well as daily 
icepacks, and that his pain limits his ability to function at 
his employment.  

VA outpatient records, dated between June and September of 
1991, and two lay statements from witnesses, indicate that 
the veteran hurt his neck while wrestling with another 
soldier in May 1991.  A VA outpatient report, dated in June 
1991, shows that the veteran sought treatment for neck pain, 
and that he reported that he had had pain on neck motion 
since his injury.  The impression in an accompanying X-ray 
report was "minimal spurring, superior C4 end plate, of 
doubtful significance."  The diagnosis was "very minimal 
ligamentous injury to cervical spine, almost asymptomatic."  
The July 1991 diagnosis was cervical strain, and that report 
noted that X-rays from the previous June were essentially 
negative.  The September 1991 diagnosis was ligamentous 
injury, cervical spine.

A VA examination report, dated in September 1992, shows that 
the veteran had reportedly started physical therapy for his 
neck.  He complained of neck pain and a limitation of neck 
motion.  The examiner noted limited ranges of motion in the 
neck.  Specifically, rotation was to 40 degrees to the right, 
and 55 degrees to the left.  Backward extension was to 30 
degrees, and side bending was 30 degrees to the right and 20 
degrees to the left.  Forward flexion was to 25 degrees and 
backward extension was to 35 degrees.  There was no palpable 
tenderness to the neck, and there were no muscle spasms in 
the neck.  The assessment was cervical strain, recurrent.

The claims file includes records from the Physician's Neck 
and Back Clinic, P.A., (PNBC) dated between September and 
December of 1992, which show that the veteran participated in 
rehabilitation for about 13 weeks.  The reports indicate that 
the veteran had less than normal neck strength, work capacity 
and range of motion.  Side bending was generally within ten 
degrees of the range which PNBC considered to be normal (40 
to 60 degrees) and rotation was generally within five degrees 
of the range which PNBC considered to be normal (80 to 90 
degrees).  Extension from the chin to the sternal notch was 
between 17 and 19 centimeters (within two centimeters of the 
range which PNBC considered to be normal).  The December 1992 
report noted that the veteran's functional index score was 
230 (with normal said to be 300).  Forced neck motion against 
resistance caused much less pain, and pain was noted to have 
improved 50 to 60 percent.  It was recommended that the 
veteran discontinue formal active rehabilitation.  In each 
report, the diagnoses were cervical strain and deconditioning 
syndrome.

A lay statement from the veteran's employer, dated in January 
1993, states that the veteran has difficulty with heavy 
lifting due to neck strain, and that he has problems with his 
duties maintaining a golf course due to his neck pain.

A VA examination report, dated in November 1993, notes that 
the veteran had forward flexion of the cervical spine to 25 
degrees, and backward extension to 20 degrees.  Lateral 
flexion was to 35 degrees, and rotation was to 45 degrees.  
Pain was reported on extremes of motion. The diagnoses were 
pain, cervical spine, and mild degenerative arthritis, 
cervical spine.  An accompanying X-ray report shows that the 
veteran had a "very tiny" osteophyte near the superior end 
plate of C4 which was "of questionable significance."  

A VA examination report, dated in August 1995, shows that the 
veteran complained of localized, non-radiating neck pain 
which he treated with Advil and ice packs.  On examination, 
there was tenderness to palpation near C7, but no 
paravertebral muscle or trapezius muscle tenderness.  Forward 
flexion was to about 20 degrees, and extension was to about 
20 degrees.  Lateral flexion was to about 20 degrees, and 
rotation was to about 30 degrees.  There was pain on extremes 
of motion.  Strength was 5/5 in all muscle groups.  The 
assessment was neck pain.  The examiner noted that there was 
no suggestion of a neurologic component, or a degenerative 
disease component, to the veteran's neck pain. 
A Gulf War Guidelines examination report, dated in August 
1998, shows that the veteran complained of neck pain on 
motion to the side and during backward extension, and that 
his neck pain was aggravated by his work.  On examination, 
forward flexion was to 30 degrees, and backward extension was 
to 25 degrees.  Lateral flexion was to 35 degrees, 
bilaterally, and rotation was to 45 degrees, bilaterally.  
The veteran reported that there was no excess fatigability or 
incoordination resulting from his neck pain. 

The veteran has been granted service connection for cervical 
strain, recurrent.  This condition is not specifically listed 
in the diagnostic codes of the VA's disability rating 
schedule.  Where the particular disability for which the 
veteran is service connected is not listed, it will be 
permissible to rate under a closely related disease or injury 
in which not only are the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998); see also Lendenmann v. 
Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

The veteran's cervical strain appears to be most analogous to 
limitation of motion of the cervical spine, as contemplated 
in 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5290, and this is 
the diagnostic code assigned by the RO.  Under DC 5290, a 10 
percent evaluation will be assigned where there is a slight 
limitation of motion in the cervical spine.  A 20 percent 
evaluation will be assigned where the limitation of motion is 
moderate, and a 30 percent evaluation will be assigned where 
the limitation of motion is severe.  38 C.F.R. § 4.71a.

Based on its review of the evidence, the Board finds that a 
20 percent evaluation for the veteran's cervical strain, 
recurrent, is warranted for the period from June 19, 1991 to 
the present.  The evidence shows that the veteran sustained a 
cervical spine injury in June 1991, and the PNBC report dated 
in September 1992 contains detailed findings which show that 
the veteran initially had a range in motion in his cervical 
spine which, when combined with his functional loss due to 
pain and weakness, are more representative of a moderate 
limitation of motion.  In this regard, VA is required to take 
pain symptoms and weakness into account, to the extent they 
are supported by adequate pathology.  38 C.F.R. § 4.40; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  In 
addition, although the PNBC reports include a report, dated 
in December 1992, which shows that the veteran's active 
rehabilitation had been discontinued, and that the veteran's 
range of motion and pain had improved over the course of his 
treatment, the range of motion studies in the VA examination 
reports dated in August 1995 and August 1998 indicate that 
the limitation of motion of motion in the cervical spine has 
significantly decreased since the December 1992 PNBC report, 
such that a 20 percent rating is warranted for the entire 
time period in issue.

As a final matter, although range of motion studies for the 
veteran's cervical spine do not exist prior to September 
1992, PNBC records indicate that the veteran's cervical spine 
motion and strength were sufficiently impaired prior to the 
start of his therapy such that a 20 percent rating is 
warranted as of the date that service connection for cervical 
strain was granted, i.e., the day after separation from 
service, or June 19, 1991.  See 38 C.F.R. § 3.400(b)(2)(i) 
(1998).  The Board parenthetically notes that the veteran's 
claim was received within one year of separation from 
service.  Therefore, the record should be viewed as showing 
that he met the criteria for a 20 percent rating as of June 
19, 1991.

The preponderance of the evidence is against a rating in 
excess of 20 percent from June 19, 1991 to the present, as 
the findings in evidence are not representative of severe 
symptomatology.  In particular, there is a complete lack of 
evidence showing any significant cervical spine pathology, 
neurologic deficit or muscle atrophy.  X-rays of the 
veteran's cervical spine are normal.  During his most recent 
examination the veteran denied excess fatigability and 
incoordination.  In light of the foregoing, the Board 
concludes that there is no medical or factual basis upon 
which to conclude that a rating in excess of 20 percent is 
warranted even with consideration of functional loss.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, DC 5290; DeLuca, 
supra. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the Board has considered the 
veteran's submission of a statement from his employer which 
indicates that he must take breaks or change tasks throughout 
the day due to neck pain.  However, the record is devoid of 
evidence which shows that  the veteran has lost work time due 
to his cervical strain, or that this disability presents such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In finding that a rating in excess of 20 percent is not 
warranted for the veteran's cervical strain, the Board 
considered the benefit-of-the-doubt rule; however, as the 
preponderance of the evidence is against this aspect of the 
appellant's claim, such rule is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).









ORDER

Entitlement to service connection for a stomach disability, 
to include weight loss, is denied.

Entitlement to a rating of 20 percent for cervical strain, 
recurrent, is granted effective June 19, 1991, subject to 
provisions governing the payment of monetary benefits.


REMAND

The veteran asserts that he is entitled to service connection 
for a liver condition, to include an elevated alanine 
transaminase (ALT), to include as due to an undiagnosed 
illness.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet. App. 554 (1993).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) had held that 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet. App. 
239, 244 (1993).  The Court has further indicated that "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding.  AB v. Brown, 6 Vet. App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991).

The Board finds that the issue of whether the appellant has 
perfected this issue for appellate review on the merits by 
filing a timely Substantive Appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  See Roy, supra. 

Under 38 C.F.R. § 20.302 (b) (1998), except in the case of 
simultaneously contested claims, a Substantive Appeal must be 
filed within 60 days from the date that the agency of 
original jurisdiction mails the Statement of the Case to the 
appellant, or within the remainder of the 1-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  The date of 
mailing of the Statement of the Case will be presumed to be 
the same as the date of the Statement of the Case and the 
date of mailing the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.

In this case, in March 1995, the RO received a claim of 
entitlement to service connection for an elevated ALT.  In a 
supplemental statement of the case, dated in June 1995, the 
RO denied a claim of entitlement to service connection for a 
liver condition, to include an elevated ALT, to include as 
due to an undiagnosed illness.  Although several written 
communication were subsequently received from the veteran, it 
is unclear whether the RO determined that he had submitted a 
timely Substantive Appeal as to this issue, and it appears 
that a communication fulfilling the requirements for a 
Substantive Appeal was received, at the earliest, in November 
1997.  Thus, it does not appear that a Substantive Appeal was 
received within 60 days from the date that the agency of 
original jurisdiction mailed the SOC to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed.  It therefore appears that a timely Substantive 
Appeal was not received.  See 38 C.F.R. § 20.302 (b).

The Board further notes that a determination of the 
timeliness of an NOD or a Substantive Appeal is itself an 
appealable issue, as to which a claimant is entitled to file 
an NOD and as to which he or she must then receive an SOC.  
See 38 C.F.R. §§ 19.34, 20.101(c); see also 38 U.S.C. 
§§ 7104(a), 7105(b)(1).  Moreover, certain procedural rights 
govern pursuit of VA benefits.  A claimant has the right to 
file a claim and to receive a decision on that claim; to 
identify for appeal an issue or issues that he or she 
believes were wrongly decided and to express disagreement; to 
receive an SOC, perfect the appeal, and submit argument on 
behalf of a position; and to receive a hearing.  Here, the 
Board has the jurisdiction-indeed, the obligation-to assess 
its jurisdiction but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
Substantive Appeal regarding the denial of a claim of 
entitlement to service connection for a liver condition, to 
include elevated ALT's, to include as due to an undiagnosed 
illness, a remand is required.  See Marsh v. West, 11 Vet. 
App. 468 (1998).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should render a decision as to 
whether the appellant has filed a timely 
Substantive Appeal with respect to the 
issue of entitlement to service 
connection for a liver condition, to 
include an elevated ALT, to include as 
due to an undiagnosed illness.  If 
adverse, he should be informed that a 
determination regarding the timeliness of 
a Substantive Appeal is itself an 
appealable issue as to which he is 
entitled to file a Notice of Disagreement 
and receive an SOC, and that he would be 
able to obtain appellate review by filing 
a Substantive Appeal.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  







The appellant is free to submit any additional evidence he 
desires to have considered in connection with her appeal.  No 
action is required of the appellant until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

